DETAILED ACTION
The office action is in response to application filed on 7-6-21. Claims 1-8 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0356738 to Bell et al. (“Bell”).
Regarding claim 1, Bell teaches a system that uses hydrogen, comprising: an ammonia-hydrogen converter (para; 0029, lines 3-4, and para 0031, dissociator 6 to produce nitrogen and hydrogen from ammonia) that is arranged in an industrial 
Regarding claim 6, Bell teaches a hydrogen production method, the method comprising: a conversion step (paras; 0029 and 0030) of converting ammonia to hydrogen using an ammonia-hydrogen converter (para; 0029, lines 3-4, and para 0031, dissociator 6 to produce hydrogen from ammonia) arranged in an industrial area (paras; 0015 and 0016). Note that the preamble recitation of “employed in a community system” is considered an intended use of the method since the body of the claim does not refer back to the preamble and stands on its own (see MPEP 2111.02). Bell is capable of performing this intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
Claims 1-8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2012/0073982 to Lambie (“Lambie”) in view of US 2014/0356738 to Bell et al. (“Bell”). 
Regarding claim 1, Lambie discloses a community system that uses hydrogen (fig. 1, 12 and 16), 
But, Lambie does not discloses an ammonia-hydrogen converter that is arranged in an industrial area and that converts ammonia to hydrogen.
However, Bell discloses an ammonia-hydrogen converter (para; 0029, lines 3-4, and para 0031, dissociator 6 to produce nitrogen and hydrogen from ammonia) that is arranged in an industrial area (paras; 0015-0016) and that converts ammonia to hydrogen.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lambie by adding ammonia-hydrogen converter as part of its configuration as taught by Bell, in order to provide an additional hydrogen source for the system.
Regarding claim 2, Lambie discloses a hydrogen storage (fig. 1, 28) storing hydrogen supplied from the ammonia-hydrogen converter (upon combining the 
Regarding claim 3, Lambie discloses the ammonia-hydrogen converter and the house group are connected to each other through a pipeline (fig. 1, pipe line from # 22 to # 28 and to # 12) for passage of hydrogen.
Regarding claim 4, Lambie discloses all the claim limitation as set forth in the rejection of claims above.
But, Lambie does not discloses the ammonia-hydrogen converter supplies the pipeline with a mixed gas of hydrogen including ammonia.
However, Bell discloses the ammonia-hydrogen converter supplies the pipeline with a mixed gas (para; 0029, lines 3-5, and para 0031, dissociator 6 where the ammonia is "cracked" to produce a 25% nitrogen and 7 5% hydrogen gas mixture by volume) of hydrogen including ammonia (para; 0034, lines 1-3, “The output 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lambie by adding ammonia-hydrogen converter as part of its configuration as taught by Bell, in order to provide an additional hydrogen source for the system. Upon combining the ammonia-hydrogen converter of Bell with the system of Lambie, a mixed gas of hydrogen and ammonia would be provided, since the ammonia-hydrogen converter is not 100% efficient, some ammonia remains.
Regarding claim 5, Bell discloses all the claim limitation as set forth in the rejection of claims above.
As to claim 5, Bell discloses the claimed invention except for “wherein the content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less.” one of ordinary skill in the art prior to the effective filing date would recognize that the particular content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less used would depend on the desired content of the ammonia of the particular system used., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Lambie discloses a community system (fig. 1, 12 and 16) that uses hydrogen, 
But, Lambie does not discloses a conversion step of converting ammonia to hydrogen using an ammonia-hydrogen converter arranged in an industrial area.
However, Bell discloses a conversion step of converting ammonia to hydrogen using an ammonia-hydrogen converter (para; 0029, lines 3-5, dissociator 6 where the ammonia is "cracked" to produce a 25% nitrogen and 7 5% hydrogen gas mixture by volume) arranged in an industrial area (see paragraphs 0015-0016).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lambie by adding ammonia-hydrogen converter as part of its configuration as taught by Bell, in order to provide an additional hydrogen source for the system.
Regarding claim 7, Lambie discloses the ammonia-hydrogen converter and a house group (12 and 16) are connected to each other through a pipeline  (fig. 1, pipe line from # 22 to # 28 and to # 12) for passage of hydrogen, and 
But, Lambie does not discloses the conversion step comprises a step of supplying the pipeline with a mixed gas of hydrogen including ammonia.
However, Bell discloses the conversion step comprises a step of supplying the pipeline with a mixed gas of hydrogen including ammonia (para; 0029, lines 3-5, dissociator 6 where the ammonia is "cracked" to produce a 25% nitrogen and 75% 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lambie by adding ammonia-hydrogen converter as part of its configuration as taught by Bell, in order to produce additional hydrogen source for the system. Upon combining the ammonia-hydrogen converter of Bell with the system of Lambie, the ammonia-hydrogen converter would supply the pipeline of Lambie with a mixed gas of hydrogen and ammonia, since the ammonia-hydrogen converter is not 100% efficient, some ammonia remains.
Regarding claim 8, Bell discloses all the claim limitation as set forth in the rejection of claims above.
As to claim 8, Bell discloses the claimed invention except for “wherein the content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less.” one of ordinary skill in the art prior to the effective filing date would recognize that the particular content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less used would depend on the desired content of the ammonia of the particular system used., since it has been held that discovering 
Examiner Note
The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to argument
 Applicant’s argument filed on 7-6-21 with respect to claims 1-8 been fully considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lansing, JR. et al. US 2016/0028236 Al- Systems and methods for continuously generating electric power using a renewable energy power source to continuously generate electrical energy are disclosed. An illustrative 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836